DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Erroneous Inclusion of Invitation to Participate in DSMER Pilot Program
2.	The Office Action mailed 18 February 2022 erroneously included the Invitation to Participate in Deferred Subject Matter Eligibility Response (“DSMER”) Pilot Program.  Because the present application is a Divisional of previously filed U.S. Non-Provisional Application No. 13/388,414, and the Office Action mailed 18 February 2022 does not include at least one non-Subject Matter Eligibility rejection, the Office Action does not meet the DSMER criteria.  See 87 FR 776 announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
3.	Applicant is given a new TIME PERIOD of THREE (3) MONTHS from the mailing date of this action.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
Election/Restrictions
4.	Applicant’s election of Group I and species of Example V (Figure 40), which are claims 1-6, 13-19, and 26, in the reply filed on 08 November 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 7-12, 20-25, and 27-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-6, 13-19, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
Claims 1-6, 13-19, and 26 are directed to a “device”, which describes one of the four statutory categories of patentable subject matter, i.e. a machine. 
Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
Claim(s) 1-6, 13-19, and 26 recite the following mental process:
calculate a value in inverse proportion to a standard deviation of respiratory frequency variation in the detected respiratory flow waveform information;
generate an index value of the effect of treating chronic cardiac diseases of the patient based on the calculated value; and
alert the index value indicating the effect of treating chronic cardiac diseases.

	This judicial exception is not integrated into a practical application because the additional limitations of “detect a respiratory flow waveform information of the patient for a predetermined measurement period” in claims 1 and 14, and “a recording meter configured to record the respiratory flow waveform information of the patient” in claims 2 and 15, add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the mental process.  
Furthermore, “a processor configured to: …” in claims 1 and 14, “transmission means and reception means which transmits and receives one or more selected from the group consisting of the calculated value, the index value, and a temporal change of the index value to a place located far from the diagnostic device for calculating physiological data through a communication path” in claims 13 and 26, “wherein the respiratory flow waveform information recorded in said recording meter is transmitted to the processor via a recording medium or a communication path” in claims 3 and 16, and “wherein the processor is further configured to read program code and operate as 
Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination. 
Analyzing the additional claim limitations individually, the additional limitations that are not directed to the mental process are “detect a respiratory flow waveform information of the patient for a predetermined measurement period” in claims 1 and 14, and “a recording meter configured to record the respiratory flow waveform information of the patient” in claims 2 and 15.  Such limitations are conventional and routine in the art, and add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the abstract idea.
The limitations “a processor configured to: …” in claims 1 and 14, “transmission means and reception means which transmits and receives one or more selected from the group consisting of the calculated value, the index value, and a temporal change of the index value to a place located far from the diagnostic device for calculating physiological data through a communication path” in claims 13 and 26, “wherein the respiratory flow waveform information recorded in said recording meter is transmitted to the processor via a recording medium or a communication path” in claims 3 and 16, and “wherein the processor is further configured to read program code and operate as instructed by said program code to automatically…” in claims 6 and 19, are merely parts of a computer to be used as a tool to perform the mental process.  
The additional limitations of depedent claims 4, 5, 17, and 18 are merely directed to and further narrow the scope of the mental process.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide computer implementation of the abstract idea using collected data without: improvement to the functioning of a computer or to any other technology or technical field; applying the mental process with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; applying or using the mental process in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; or adding a specific limitation other than what is well-understood, routine, conventional activity in the field.  
Allowable Subject Matter
8.	Claims 1-6, 13-19, and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office Action.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art, Addison et al., U.S. Patent Application Publication No. 2010/0331715 A1 (“Addison”), teaches the following:
A diagnostic device (“effort system”) 10 for evaluating an effect of treating chronic cardiac diseases of a patient comprising:
a processor (“general-purpose microprocessor”) 48 configured to (see “In the embodiment shown, monitor 14 may include a general-purpose microprocessor 48 connected to an internal bus 50. Microprocessor 48 may be adapted to execute software, which may include an operating system and one or more applications, as part of performing the functions described herein.” in para. [0058]):
detect a respiratory flow waveform information of the patient for a predetermined measurement period (see “Sensor 12 or monitor 14 may further include, but are not limited to software modules that calculate respiration rate, airflow sensors (e.g., nasal thermistor), ventilators, chest straps, transthoracic sensors (e.g., sensors that measure transthoracie impedance).” in para. [0045]); …
 	calculate a value … to a standard deviation of respiratory frequency variation in the detected respiratory flow waveform information (see “In an embodiment, a measure of variability of the effort signal (e.g., the standard deviation calculated over a time window) may be used as a measure of the stability of the effort signal, reliability of the effort signal, noise content of the effort signal, or any combination thereof. Such measures may be used to adjust the parameters of a threshold test for triggering effort event flags in response to fluctuations in the effort signal.” in para. [0142]).
As to Claims 1-6 and 13, the prior art of record does not teach the diagnostic device of base claim 1, including the following, in combination with all other limitations of the base claim:
calculate a value in inverse proportion to a standard deviation of respiratory frequency variation in the detected respiratory flow waveform information;
generate an index value of the effect of treating chronic cardiac diseases of the patient based on the calculated value; and
alert the index value indicating the effect of treating chronic cardiac diseases.

As to Claims 14-19 and 26, the prior art of record does not teach the diagnostic device of base claim 14, including the following, in combination with all other limitations of the base claim:
calculate a value in inverse proportion to a standard deviation of respiratory frequency variation in the detected respiratory flow waveform information;
generate an index value of the severity of chronic cardiac diseases of the patient based on the calculated value; and
alert the index value indicating the severity of chronic cardiac diseases of the patient.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        03/29/2022